 1

 2

 3

 4

 5

 6

 7

 8

 9

10                          UNITED STATES DISTRICT COURT
11                         CENTRAL DISTRICT OF CALIFORNIA
12                               SOUTHERN DIVISION
13

14   Bureau of Consumer Financial            CASE NO. 8:19-cv-01998 MWF (KS)
15
     Protection, et al.,
                                              STIPULATED FINAL
16
                                              JUDGMENTAND ORDER AS TO
             Plaintiffs,
                                              DEFENDANT CONSUMER
17                                            ADVOCACY CENTER, INC.
        v.
18
                                             Court: Hon. Michael W. Fitzgerald
19   Consumer Advocacy Center Inc., d/b/a
                                             Courtroom 5A
     Premier Student Loan Center, et al.,
20

21           Defendants.

22

23

24               STIPULATED FINAL JUDGMENT AND ORDER AS TO
                      CONSUMER ADVOCACY CENTER, INC.
25

26
                                          1
27                         STIPULATED FINAL JUDGMENT AND ORDER

28
 1         Plaintiffs, the Bureau of Consumer Financial Protection (“Bureau”), the
 2   State of Minnesota, the State of North Carolina, and the People of the State of
 3   California (collectively, the “Plaintiffs”), commenced this civil action on October
 4   21, 2019, and filed an amended complaint on February 24, 2020 (“Amended
 5   Complaint”), and a second amended complaint (Second Amended Complaint) on
 6   April 20, 2021, to obtain permanent injunctive relief, damages, rescission or
 7   reformation of contracts, refunds of moneys paid, restitution, disgorgement or
 8   compensation for unjust enrichment, civil money penalties, and other monetary
 9   and equitable relief from: (1) Defendants Consumer Advocacy Center Inc. d/b/a
10   Premier Student Loan Center; True Count Staffing Inc. d/b/a SL Account
11   Management; Prime Consulting LLC d/b/a Financial Preparation Services; TAS
12   2019 LLC d/b/a Trusted Account Services; Horizon Consultants LLC; First
13   Priority LLC d/b/a Priority Account Management; Albert Kim; Kaine Wen in his
14   individual capacity and as trustee of the Kaine Wen 2017 Trust; and Tuong
15   Nguyen; and (2) Relief Defendants Infinite Management Corp., f/k/a Infinite
16   Management Solutions Inc.; Hold the Door, Corp.; TN Accounting Inc.; Mice and
17   Men LLC; Sarah Kim; 1st Generation Holdings, LLC; Anan Enterprise, Inc.; and
18   Judy Dai in her individual capacity and as trustee of the Judy Dai 2017 Trust.
19         The Second Amended Complaint alleges violations of sections 1031(a) and
20   1036(a) of the Consumer Financial Protection Act of 2010 (CFPA), 12 U.S.C. §§
21   5531(a), 5536(a); the Telemarketing and Consumer Fraud and Abuse Prevention
22   Act, 15 U.S.C. § 6102(c)(2) (Telemarketing Act), based on Defendants’ violations
23   of the Telemarketing Sales Rule (TSR), 16 C.F.R. pt. 310; the Minnesota
24   Prevention of Consumer Fraud Act (MNCFA), Minn. Stat. §§ 325F.68-.694; the
25   Minnesota Uniform Deceptive Trade Practices Act (MNDTPA), Minn. Stat. §§
26
                                        2
27                       STIPULATED FINAL JUDGMENT AND ORDER

28
 1   325D.43-.48; the North Carolina Debt Adjusting Act (NCDAA), N.C. Gen. Stat. §
 2   14-423 et seq.; the North Carolina Telephonic Seller Registration Act (NCTSRA),
 3   N.C. Gen. Stat. § 66-260 et seq.; the North Carolina Unfair and Deceptive
 4   Practices Act (NCUDPA), N.C. Gen. Stat. § 75-1.1; and the California Business
 5   and Professions Code 17200 et seq. (the Unfair Competition Law or UCL) in
 6   connection with the above-named Defendants’ marketing and sale of debt-relief
 7   services. The Second Amended Complaint also includes claims for avoidance of
 8   fraudulent transfers under the Federal Debt Collection Procedures Act and the
 9   California Uniform Voidable Transactions Act.
10         The Plaintiffs and the Trustee (as defined below) for CAC request that the
11   Court enter this Stipulated Final Judgment and Order (“Order”).
12   THEREFORE, IT IS ORDERED:
13                                       FINDINGS
14         1.    On January 16, 2019, before the commencement of the instant civil
15   action, CAC filed a voluntary petition for relief under Chapter 11 of the United
16   States Bankruptcy Code, 11 U.S.C. §§ 101 et seq. (“Bankruptcy Code”) initiating a
17   bankruptcy proceeding in the United States Bankruptcy Court for the Southern
18   District of Florida, Fort Lauderdale Division (“Bankruptcy Court”), captioned In re
19   Consumer Advocacy Center Inc., Case No. 19-10655.
20         2.    On July 31, 2019, the Bankruptcy Court directed the appointment of a
21   trustee over CAC’s estate. Sonya Salkin Slott was appointed as CAC’s Chapter 11
22   trustee on August 5, 2019.
23         3.    On August 12, 2019, the Chapter 11 trustee moved to convert the
24   proceeding to a Chapter 7 case.
25

26
                                        3
27                       STIPULATED FINAL JUDGMENT AND ORDER

28
 1         4.     On August 19. 2019, the Bankruptcy Court granted the Trustee’s
 2   motion to convert the proceeding to a Chapter 7 case. Sonya Salkin Slott was
 3   appointed as CAC’s Chapter 7 trustee (“Trustee”) on August 20, 2019.
 4         5.     The Trustee is not operating the business of CAC and is proceeding
 5   with an orderly liquidation under Chapter 7. Given that CAC is a Chapter 7 debtor,
 6   is no longer doing business, and there is an independent fiduciary in place, the
 7   Bureau has agreed not to seek its customary compliance and reporting
 8   requirements.
 9         6.     On February 21, 2020, the Trustee produced to the Bureau all non-
10   privileged documents in CAC’s possession, custody, or control, to which the
11   Trustee had access.
12         7.     The automatic stay of the Bankruptcy Code does not stay the
13   affirmative relief sought in this civil action against CAC because the action falls
14   within the police and regulatory power exception to the automatic stay set forth in
15   11 U.S.C. 362(a)(b)(4).
16         8.     On March 25, 2020, the Bureau timely filed an amended proof of
17   claim in the Bankruptcy Proceeding seeking at least $35,105,017.93 in monetary
18   relief for CAC’s violations of the TSR and CFPA as alleged in the Second
19   Amended Complaint (“Bureau Claim”).
20         9.     On February 10, 2020, the State of North Carolina timely filed an
21   amended proof of claim in the Bankruptcy Proceeding seeking at least
22   $2,871,359.26 for CAC’s violations of the NCDAA, the NCTSRA, and the
23   NCUDPA, as alleged in the Second Amended Complaint (“North Carolina
24   Claim”).
25

26
                                          4
27                         STIPULATED FINAL JUDGMENT AND ORDER

28
 1         10.    On February 28, 2020, the State of Minnesota timely filed an
 2   amended proof of claim in the Bankruptcy Proceeding seeking at least
 3   $32,923,344.02 in monetary relief for CAC’s violations of the TSR, MNCFA, and
 4   MNDTPA as alleged in the Second Amended Complaint (“Minnesota Claim”).
 5         11.    On March 25, 2020, the People of the State of California timely filed
 6   a proof of claim seeking at least $10,545,496.40 for CAC’s violations of the
 7   California Unfair Competition Law, as alleged in the Second Amended Complaint
 8   (“California Claim”).
 9         12.    On January 10, 2020, prior to the amendments of such claims, the
10   Trustee filed objections to each of the Bureau Claim, the North Carolina Claim and
11   the Minnesota Claim in the Bankruptcy Proceeding (“Trustee’s Claim
12   Objections”).
13         13.    The Bankruptcy Court has authorized the Trustee to enter into this
14   Order by order dated June 25, 2021, a copy of which is attached as Exhibit A to the
15   Stipulation as to Entry of Final Judgment and Order. The Bankruptcy Court’s order
16   is now final and no longer subject to appeal.
17         14.    The Plaintiffs and the Trustee (the “Parties”) agree to entry of this
18   Order, without adjudication of any issue of fact or law, to settle and resolve all
19   matters in dispute between them arising from the conduct of CAC alleged in the
20   Second Amended Complaint as well as the Trustee’s Claim Objections.
21         15.    The Trustee is an independent fiduciary for CAC and its bankruptcy
22   estate, having been appointed by the Office of the United States Trustee and
23   approved by the Bankruptcy Court. Accordingly, the Plaintiffs make no allegations
24   against the Trustee, but only against CAC.
25

26
                                         5
27                        STIPULATED FINAL JUDGMENT AND ORDER

28
 1         16.    For purposes of this Order, the Trustee admits the facts necessary to
 2   establish the Court’s jurisdiction over CAC solely with respect to the subject
 3   matter of this action. On behalf of CAC, the Trustee waives service under Rule
 4   4(d) of the Federal Rules of Civil Procedure and waives all rights to seek judicial
 5   review or otherwise challenge or contest the validity of this Order. On behalf of
 6   CAC, the Trustee also waives any claim that Consumer Advocacy Center Inc. may
 7   have under the Equal Access to Justice Act, 28 U.S.C. § 2414, concerning the
 8   prosecution of this action to the date of this Order. Each Party agrees to bear its
 9   own costs and expenses, including, without limitation, attorneys’ fees.
10         17.    This Court has jurisdiction over the subject matter of this action.
11         18.    The Second Amended Complaint states claims upon which relief may
12   be granted under the CFPA, 12 U.S.C. §§ 5531(a), 5536(a), 5564, 5581, the
13   Telemarketing Act, 15 U.S.C. §§ 6102(c)(2), 6105(d), and the TSR, 16 C.F.R. pt.
14   310, the MNCFA, Minn. Stat. §§ 325F.68-.694, the MNDTPA, Minn. Stat.
15   §§ 325D.43-.48, the NCDAA, N.C. Gen. Stat. § 14-423 et seq., the NCTSRA, N.C.
16   Gen. Stat. § 66-260 et seq., the NCUDPA, N.C. Gen. Stat. § 75-1.1, and the UCL,
17   California’s Business and Professions Code 17200 et seq. The relief provided in
18   this Order is appropriate and available pursuant to the CFPA, 12 U.S.C. §§ 5564,
19   5565, and the Telemarketing Act, 15 U.S.C. § 6102(c), 6105(d) and the TSR, 16
20   C.F.R. pt. 310, the MNCFA, Minn. Stat. §§ 325F.68-.694, the MNDTPA, Minn.
21   Stat. §§ 325D.43-.48, the NCDAA, N.C. Gen. Stat. § 14-423 et seq., the NCTSRA,
22   N.C. Gen. Stat. § 66-260 et seq., the NCUDPA, N.C. Gen. Stat. § 75-1.1, and the
23   UCL, California’s Business and Professions Code 17200 et seq.
24         19.    Consumer Advocacy Center Inc. is a “covered person” as defined in
25   the CFPA, 12 U.S.C. § 5481(1), (6), (19), (25), and (26).
26
                                         6
27                        STIPULATED FINAL JUDGMENT AND ORDER

28
 1         20.    During the Relevant Period, Consumer Advocacy Center Inc. offered
 2   or provided Consumer Financial Products or Services, including financial advisory
 3   services to assist consumers in settling debts, 12 U.S.C. § 5481(5), (15)(A)(viii).
 4         21.    Consumer Advocacy Center Inc. induced the purchase of financial
 5   advisory services by use of one or more telephones and conducted more than one
 6   interstate telephone call. Consumer Advocacy Center Inc. is therefore a “seller” or
 7   “telemarketer” of a “debt relief service,” who engaged in “telemarketing,” as
 8   defined by the TSR. 16 C.F.R. § 310.2 (o), (dd), (ff), (gg).
 9         22.    In the course of telemarketing Debt-Relief Services and offering or
10   providing Consumer Financial Products or Services during the Relevant Period,
11   Consumer Advocacy Center Inc. misrepresented material aspects of its services,
12   including material aspects of the performance, efficacy, nature, or central
13   characteristics of the services.
14         23.    During the Relevant Period, CAC received at least $35,105,017.93 in
15   unlawful fees, including unlawful advance fees, from Affected Consumers directly
16   or through True Count Staffing Inc.
17         24.    Consumer Advocacy Center Inc., True Count Staffing Inc., and Prime
18   Consulting caused harm to consumers in the amount of the total fees consumers
19   paid for their purported Debt-Relief Services, less any refunds.
20         25.    The Court finds that Consumer Advocacy Center Inc.’s acts and
21   practices described above violate the TSR, 16 C.F.R. §§ 310.3(a)(2)(iii), (x),
22   310.3(b), 310.4(a)(5)(i); the CFPA, 12 U.S.C. §§ 5531(a), 5536(a); 15 U.S.C. §
23   6102(c)(2); the MNCFA, Minn. Stat. §§ 325F.68-.694, the MNDTPA, Minn. Stat.
24   §§ 325D.43-.48, the NCDAA, N.C. Gen. Stat. § 14-423 et seq., the NCTSRA, N.C.
25

26
                                         7
27                        STIPULATED FINAL JUDGMENT AND ORDER

28
 1   Gen. Stat. § 66-260 et seq., the NCUDPA, N.C. Gen. Stat. § 75-1.1, and the UCL,
 2   California’s Business and Professions Code 17200 et seq.
 3         26.    Consumer Advocacy Center Inc.’s acts and practices described in the
 4   Second Amended Complaint and above violate the TSR, 16 C.F.R. §
 5   310.4(a)(5)(i)(A)-(B) and are abusive acts or practices in telemarketing.
 6         27.    Consumer Advocacy Center Inc.’s acts and practices described in the
 7   Second Amended Complaint and above are false and misleading and constitute
 8   deceptive acts or practices in violation of the TSR, 16 C.F.R. § 310.3(a)(2)(iii), (x),
 9   and sections 1031(a) and 1036(a) of the Consumer Financial Protection Act of
10   2010 (CFPA), 12 U.S.C. §§ 5531(a), CFPA, 12 U.S.C. §§ 5531, 55536.
11         28.    Consumer Advocacy Center Inc.’s acts and practices described in the
12   Second Amended Complaint and above are also false and misleading and
13   constitute unlawful, unfair, or deceptive business acts or practices in violation of
14   the North Carolina Debt Adjusting Act (“NCDAA”), N.C. Gen. Stat. § 14-423 et
15   seq., the North Carolina Telephonic Seller Registration Act (“NCTSRA”), N.C.
16   Gen. Stat. § 66-260 et seq., and the North Carolina Unfair and Deceptive Practices
17   Act (“NCUDPA”), N.C. Gen. Stat. § 75-1.1, including but not limited to Consumer
18   Advocacy Center Inc.’s predicate violations of the TSR, 16 C.F.R. §
19   310.3(a)(2)(iii), (x), and sections 1031(a) and 1036(a) of the Consumer Financial
20   Protection Act of 2010 (CFPA), 12 U.S.C. §§ 5531(a), CFPA, 12 U.S.C. §§ 5531,
21   55536.
22         29.    Consumer Advocacy Center Inc.’s acts and practices described in the
23   Second Amended Complaint and above are also false and misleading and
24   constitute deceptive business acts or practices in violation of the MNCFA, Minn.
25   Stat. §§ 325F.68-.694, and the MNDTPA, Minn. Stat. §§ 325D.43-.48, including
26
                                         8
27                        STIPULATED FINAL JUDGMENT AND ORDER

28
 1   but not limited to Consumer Advocacy Center Inc.’s predicate violations of the
 2   TSR, 16 C.F.R. § 310.3(a)(2)(iii), (x).
 3         30.    Consumer Advocacy Center Inc.’s acts and practices described in the
 4   Second Amended Complaint and above are also false and misleading and
 5   constitute unlawful, unfair, or fraudulent business acts or practices in violation of
 6   the California Unfair Competition Law (“UCL”), Cal Bus & Prof Code § 17200,
 7   including but not limited to Consumer Advocacy Center Inc.’s predicate violations
 8   of the TSR, 16 C.F.R. § 310.3(a)(2)(iii), (x), and sections 1031(a) and 1036(a) of
 9   the Consumer Financial Protection Act of 2010 (CFPA), 12 U.S.C. §§ 5531(a),
10   CFPA, 12 U.S.C. §§ 5531, 55536.
11         31.    Entry of this Order is in the public interest.
12                                      DEFINITIONS
13   The following definitions apply to this Order:
14         32.    “Advance Fee” means any fee or consideration requested or received
15   by a Debt-Relief Service Provider from a consumer for any Debt-Relief Service,
16   whether directly or indirectly, that occurs before:
17                a.     the Debt-Relief Service Provider has renegotiated, settled,
18                reduced, or otherwise altered the terms of a debt pursuant to a
19                settlement agreement, debt management plan, or other valid
20                contractual agreement executed by the Consumer; and
21                b.     the Consumer has made at least one payment pursuant to that
22                settlement agreement, debt management plan, or other valid
23                contractual agreement between the Consumer and the creditor or debt
24                collector.
25

26
                                         9
27                        STIPULATED FINAL JUDGMENT AND ORDER

28
 1             33.   “Affected Consumers” includes any consumer who paid Consumer
 2   Advocacy Center Inc. or its officers, agents, servants, employees, or attorneys, for
 3   any Debt-Relief Service from November 2, 2015, to December 31, 2018.
 4             34.   “Anan Adversary Proceeding” means the adversary action complaint
 5   filed on December 30, 2019, by the Trustee against Anan Enterprise, Inc., Sonya S.
 6   Slott, Chapter 7 Trustee v. Anan Enterprise, Inc., Adv. Case No. 19-01960, for
 7   recovery of certain avoidable transfers or fraudulent transferred funds.
 8             35.   “Assets” means any legal or equitable interest in, right to, or claim to
 9   any real, personal, or intellectual property owned or controlled by, or held, in
10   whole or in part for the benefit of, or subject to access by any Defendant in this
11   action, wherever located, whether in the United States or abroad. This includes, but
12   is not limited to, chattel, goods, instruments, equipment, fixtures, general
13   intangibles, effects, leaseholds, contracts, mail or other deliverables, shares of
14   stock, commodities, futures, inventory, checks, notes, accounts, credits, receivables
15   (as those terms are defined in the Uniform Commercial Code), funds, cash, and
16   trusts.
17             36.   “Assist[ing] Others” includes, but is not limited to:
18                   a.    consulting in any form whatsoever;
19                   b.    providing paralegal or administrative support services;
20                   c.    performing customer service functions, including but not
21                   limited to, receiving or responding to consumer complaints;
22                   d.    formulating or providing, or arranging for the formulation or
23                   provision of, any advertising or marketing material, including but not
24                   limited to, any telephone sales script, direct mail solicitation, or the
25

26
                                           10
27                          STIPULATED FINAL JUDGMENT AND ORDER

28
 1                 text of any Internet website, email, or other electronic communication
 2                 or advertisement;
 3                 e.    formulating or providing, or arranging for the formulation or
 4                 provision of, any marketing support material or service, including but
 5                 not limited to, web or Internet Protocol addresses or domain name
 6                 registration for any Internet websites, affiliate marketing services, or
 7                 media placement services;
 8                 f.    providing names of, or assisting in the generation of, potential
 9                 customers;
10                 g.    performing marketing, billing, or payment services of any kind;
11                 and
12                 h.    acting or serving as an owner, officer, director, manager, or
13                 principal of any entity.
14         37.     “Bankruptcy Proceeding” means In re Consumer Advocacy Center
15   Inc., Case No. 19-10655, currently pending in the United States Bankruptcy Court,
16   Southern District of Florida, Fort Lauderdale Division.
17         38.     “Bureau” means the Bureau of Consumer Financial Protection.
18         39.     “Consumer Financial Product or Service” is synonymous in meaning
19   and equal in scope to the definition of the term in the CFPA, 12 U.S.C. § 5481(5),
20   and, subject to applicable restrictions contained in the CFPA, includes but is not
21   limited to:
22                 a.    providing financial advisory services to consumers on
23                 individual consumer financial matters or relating to proprietary
24                 financial products or services, including providing credit counseling
25                 to any consumer or providing services to assist a consumer with debt
26
                                         11
27                        STIPULATED FINAL JUDGMENT AND ORDER

28
 1                management or debt settlement, modifying the terms of any extension
 2                of credit, or avoiding foreclosure; and
 3                b.     engaging in deposit-taking activities, transmitting or
 4                exchanging funds, or otherwise acting as a custodian of funds or any
 5                financial instrument for use by or on behalf of a consumer.
 6         40.     “Debt-Relief Service” means any program or service represented,
 7   directly or by implication, to renegotiate, settle, or in any way alter the terms of
 8   payment or other terms of the debt between a consumer and one or more unsecured
 9   creditors or debt collectors, including but not limited to, a reduction in the balance,
10   interest rate, or fees owed by a consumer to an unsecured creditor or debt collector.
11         41.    “Debt-Relief Service Provider” means any Person that offers or
12   provides any Debt-Relief Service.
13         42.    “Defendants” means Corporate Defendants and Individual
14   Defendants, individually, collectively, or in any combination, and each of them by
15   whatever names each might be known;
16                a.     “Corporate Defendants” means Consumer Advocacy Center
17                Inc., True Count Staffing Inc., Prime Consulting LLC, TAS 2019
18                LLC, Horizon Consultants LLC, and First Priority LLC, collectively,
19                or in any combination, and their successors and assigns, and each of
20                them by any other names by which they might be known, including
21                South Coast Financial Center, Direct Account Services, Financial
22                Loan Advisors, Account Preparation Services, Administrative
23                Financial, Tangible Savings Solutions, Coastal Shores Financial
24                Group, First Choice Financial Centre (a/k/a First Choice Financial
25                Center), Administrative Account Services, Primary Account
26
                                         12
27                        STIPULATED FINAL JUDGMENT AND ORDER

28
 1                  Solutions, Prime Document Services, Financial Accounting Center,
 2                  Doc Management Solutions, First Priority LLC, ALW Loans
 3                  Administrative Accounting Center, Best Choice Financial Center,
 4                  First Document Services, Global Direct Accounting Solutions,
 5                  Keystone Document Center, Pacific Palm Financial Group, Pacific
 6                  Shores Advisory, Sequoia Account Management, Signature Loan
 7                  Solutions, Yellowstone Account Services, ClearStudentLoanDebt,
 8                  Clear Student Loan Debt, Trusted Account Services, Premier Student
 9                  Loan Center, and Priority Account Management;
10                  b.    “Individual Defendants” means Albert Kim, a/k/a Albert King;
11                  Kaine Wen, a/k/a Wenting Kaine Dai, Wen-Ting Dai, Wen Ting Dai,
12                  Kaine Dai, and Kaine Wen Dai; and Tuong Nguyen, a/k/a Tom
13                  Nelson, collectively, or in any combination, and each of them by any
14                  other names by which they might be known.
15            43.   “Effective Date” means the date on which this Order is entered by the
16   Court.
17            44.   “Enforcement Director” means the Assistant Director of the Office of
18   Enforcement for the Bureau of Consumer Financial Protection, or his or her
19   delegate.
20            45.   “Estate” or “Consumer Advocacy Center Estate” means the
21   bankruptcy estate created within the Bankruptcy Proceeding pursuant to 11 U.S.C.
22   § 541.
23            46.   “Person” means an individual, partnership, company, corporation,
24   association (incorporated or unincorporated), trust, estate, cooperative
25   organization, or other entity.
26
                                          13
27                         STIPULATED FINAL JUDGMENT AND ORDER

28
 1         47.    “Plaintiffs” means the Bureau of Consumer Financial Protection, the
 2   State of Minnesota, the State of North Carolina, and the People of the State of
 3   California, collectively, or in any combination.
 4         48.     “Related Consumer Action” means a private action by or on behalf of
 5   one or more consumers or an enforcement action by another governmental agency
 6   brought against the Estate based on substantially the same facts as described in the
 7   Second Amended Complaint.
 8         49.    “Relevant Period” means November 2, 2015, to October 23, 2019.
 9         50.    “States” means the State of Minnesota, the State of North Carolina,
10   and the People of the State of California.
11         51.    “Service Provider” means any person that provides a material service
12   to a covered person, in connection with the offering or provision by such covered
13   person of a consumer financial product or service, including a person that—(i)
14   participates in designing, operating, or maintaining the consumer financial product
15   or service; or (ii) processes transactions relating to the consumer financial product
16   or service (other than unknowingly or incidentally transmitting or processing
17   financial data in a manner that such data is undifferentiated from other types of
18   data of the same form as the person transmits or processes). “Service provider”
19   does not include a person solely by virtue of such person offering or providing to
20   a covered person—(i) a support service of a type provided to businesses generally
21   or a similar ministerial service; or (ii) time or space for an advertisement for
22   a consumer financial product or service through print, newspaper, or electronic
23   media.
24

25

26
                                         14
27                        STIPULATED FINAL JUDGMENT AND ORDER

28
 1         52.     “Trustee” means Sonya Salkin Slott, solely in her capacity as the
 2   Trustee appointed over Defendant Consumer Advocacy Center Inc. by the United
 3   States Bankruptcy Court, Southern District of Florida, and any successor trustee.
 4                                         ORDER
 5                                              I
 6               Consumer Advocacy Center Inc. Not to Resume Operating
 7   It is ORDERED that:
 8         53.     Consumer Advocacy Center Inc. will not engage in the following,
 9   and the Trustee will not move the Bankruptcy Court pursuant to 11 U.S.C. § 721,
10   or otherwise seek authorization to operate Consumer Advocacy Center Inc.’s
11   business, including seeking authorization for Consumer Advocacy Center Inc.,
12   whether acting directly or through any other Person, to engage in the following:
13                 a.    participating in telemarketing or Assisting Others engaged in
14                 telemarketing any Consumer Financial Product or Service;
15                 b.    participating in or Assisting Others in advertising, marketing,
16                 promoting, offering for sale, selling, or providing any Debt-Relief
17                 Service;
18                 c.    receiving any remuneration or other consideration from,
19                 holding any ownership interest in, providing services to, or working in
20                 any capacity for any Person engaged in or assisting in advertising,
21                 marketing, promoting, offering for sale, selling, or providing any
22                 Debt-Relief Service. This prohibition does not apply to the extent it
23                 may relate to recovering avoidable transfers in the Bankruptcy
24                 Proceeding or obtaining turnover or possession of property of the
25                 Estate.
26
                                            15
27                           STIPULATED FINAL JUDGMENT AND ORDER

28
 1   Nothing in this Order shall be read as an exception to this Paragraph.
 2                                             II
 3                                  Customer Information
 4   It is FURTHER ORDERED that:
 5         54.     The Trustee, on behalf of and as a fiduciary for the Estate of
 6   Consumer Advocacy Center, may not:
 7                 a.    disclose, use, or benefit from customer information, including
 8                 names, addresses, telephone numbers, email addresses, social security
 9                 numbers, other identifying information, or any data that enables
10                 access to a customer’s account (including a credit card, bank account,
11                 or other financial account), that was obtained before the Effective
12                 Date in connection with the offering or providing of Debt-Relief
13                 Services by Consumer Advocacy Center Inc., True Count Staffing
14                 Inc., and Prime Consulting LLC;
15                 b.    attempt to collect, sell, assign, or otherwise transfer any right to
16                 collect payment from any consumer who purchased or agreed to
17                 purchase a Debt-Relief Service from any Defendant.
18         55.     However, customer information may be disclosed if requested by a
19   government agency or required by law, regulation, or court order, including
20   without limitation as may be required by the Bankruptcy Court in the Bankruptcy
21   Proceeding.
22                                             III
23                                   Monetary Judgment
24   It is FURTHER ORDERED that:
25         56.     A judgment for monetary relief is entered in favor of the Plaintiffs and
26
                                         16
27                        STIPULATED FINAL JUDGMENT AND ORDER

28
 1   against Consumer Advocacy Center Inc., in the total amount of $35,105,017.93, to
 2   be paid to the Bureau for the purpose of providing redress to Affected Consumers
 3   (“Monetary Judgment”).
 4         57.    The Monetary Judgment will be deemed to be an allowed general
 5   unsecured claim against the Estate in favor of the Bureau on behalf of all of the
 6   Plaintiffs, subject to 11 U.S.C. §§ 507(a) and 726 governing priorities of expenses
 7   and claims in the Bankruptcy Proceeding.
 8         58.    Except as provided herein, the Monetary Judgment shall constitute the
 9   entirety of the Plaintiffs’ allowed claims in the Bankruptcy Proceeding, including
10   the Bureau Claim, the North Carolina Claim, the Minnesota Claim and the
11   California Claim, and shall resolve the Trustee’s Claim Objections. As a result, the
12   Bureau Claim shall be deemed an allowed general unsecured claim in the amount
13   of the Monetary Judgment, and the North Carolina Claim, the Minnesota Claim
14   and the California Claim shall be reduced to $5,000.00 each as provided herein.
15         59.    Any funds received by the Bureau in satisfaction of the Monetary
16   Judgment shall be deposited into a fund or funds administered by the Bureau or its
17   agent according to applicable statutes and regulations to be used for redress for
18   Affected Consumers, including but not limited to refund of moneys, restitution,
19   damages or other monetary relief, and for any attendant expenses for the
20   administration of any such redress.
21         60.    If the Bureau determines, in its sole discretion, that providing redress
22   to consumers is wholly or partially impracticable or if funds remain after the
23   administration of redress is completed, the Bureau will deposit any remaining
24   funds in the U.S. Treasury as disgorgement. The Trustee will have no right to
25

26
                                        17
27                       STIPULATED FINAL JUDGMENT AND ORDER

28
 1   challenge the Bureau’s choice of remedies under this Section, and will have no
 2   right to contest the manner of distribution chosen by the Bureau.
 3         61.    Payment of redress to any Affected Consumer under this Order may
 4   not be conditioned on that Affected Consumer waiving any right.
 5                                           IV
 6                          Order to Pay Civil Money Penalties
 7   It is FURTHER ORDERED that:
 8         62.    Under section 1055(c) of the CFPA, 12 U.S.C. § 5565(c), by reason of
 9   the violations of law alleged in the Second Amended Complaint and taking into
10   account the factors in 12 U.S.C. § 5565(c)(3), a civil money penalty in favor of the
11   Bureau and against the Estate is ordered in the amount of $1, which shall be
12   deemed an allowed general unsecured claim in the Bankruptcy Proceeding.
13         63.    The civil money penalty paid to the Bureau under this Order will be
14   deposited in the Civil Penalty Fund of the Bureau as required by section 1017(d) of
15   the CFPA, 12 U.S.C. § 5497(d).
16         64.    Under N.C. Gen. Stat. § 75-15.2, by reason of the violations of law
17   alleged in the Second Amended Complaint, a civil money penalty in favor of the
18   State of North Carolina and against the Estate is ordered in the amount of $5,000,
19   which shall be deemed an allowed general unsecured claim in the Bankruptcy
20   Proceeding. Accordingly, the North Carolina Claim shall be deemed allowed in the
21   amount of $5,000.00.
22         65.    Under Minnesota Statutes Section 8.31, by reason of the violations of
23   law alleged in the Second Amended Complaint, a civil money penalty in favor of
24   the State of Minnesota and against the Estate is ordered in the amount of $5,000,
25   which shall be deemed an allowed general unsecured claim in the Bankruptcy
26
                                        18
27                       STIPULATED FINAL JUDGMENT AND ORDER

28
 1   Proceeding. Accordingly, the Minnesota Claim shall be deemed allowed in the
 2   amount of $5,000.00. The Minnesota Attorney General will remit these funds to
 3   the general fund of the State of Minnesota pursuant to Minn. Stat. §§ 8.31 and
 4   16A.151.
 5         66.    Under section 17206 of the UCL, Cal Bus & Prof Code § 17206, by
 6   reason of the violations of law alleged in the Second Amended Complaint and
 7   taking into account the factors in section 17206, a civil money penalty in favor of
 8   the People of the State of California and against the Estate is ordered in the amount
 9   of $5,000, which shall be deemed an allowed general unsecured claim in the
10   Bankruptcy Proceeding. Accordingly, the California Claim shall be deemed
11   allowed in the amount of $5,000.00.
12                                             V
13                             Additional Monetary Provisions
14   It is FURTHER ORDERED that:
15         67.    Subject to 11 U.S.C. §§ 507(a) and 726 governing priorities of
16   expenses and claims in the Bankruptcy Proceeding, the Trustee must relinquish
17   all dominion, control, and title to the funds paid to the Bureau on account of its
18   claims to the fullest extent permitted by law and no part of the funds may be
19   returned to the Estate.
20         68.    Within 30 days of the entry of a final judgment, order or settlement
21   in a Related Consumer Action, to the extent that such a Related Consumer Action
22   is commenced in the Bankruptcy Proceeding or otherwise on notice to the Trustee
23   while the Bankruptcy Proceeding is pending, then the Trustee must notify the
24   Assistant Director for Enforcement in writing of any such final judgment, order
25   or settlement. Such notification must include the amount of redress, if any, that
26
                                         19
27                        STIPULATED FINAL JUDGMENT AND ORDER

28
 1   the Estate paid or is required to pay to consumers and, to the extent available to
 2   the Trustee, describe the consumers or classes of consumers to whom that redress
 3   has been or will be paid.
 4         69.    Within 30 days of the entry of a final judgment, order or settlement
 5   in the Anan Adversary Proceeding, the Trustee must notify the Assistant Director
 6   for Enforcement in writing of any such final judgment, order or settlement. Such
 7   notification should include the amount of recovery of any avoidable or fraudulent
 8   transfers.
 9                                                 VI
10
                           Pendency of Bankruptcy Proceeding
11
     IT IS FURTHER ORDERED that:
12

13
           70.    Plaintiffs must, if they have not already done so, seek leave of the

14
     Bankruptcy Court to amend and reduce their proofs of claim to conform with the

15
     Monetary Judgment as set forth herein. In the alternative, the Order approving the

16   resolution of the Plaintiffs’ claims in the Bankruptcy Proceeding may serve as the

17   amendment to Plaintiffs’ proofs of claim.

18         71.    The Trustee shall not object to the Plaintiffs’ proofs of claim as

19   amended herein.

20         72.    The Trustee’s agreed-to obligations under this Order in this Court

21   will terminate upon the closure of the Bankruptcy Proceeding.

22                                             VII

23                               Cooperation with Plaintiffs
24
      IT IS FURTHER ORDERED that:
25
           73.    In connection with this action, the Order, or any subsequent
26
                                        20
27                       STIPULATED FINAL JUDGMENT AND ORDER

28
 1   investigations related to or associated with the transactions or occurrences that
 2   are the subject of the Second Amended Complaint, the Trustee shall provide
 3   reasonable and good faith cooperation to help Plaintiffs determine the identity
 4   and location of, and the amount of injury sustained by, each Affected Consumer,
 5   to the extent that such information has not previously been produced to Plaintiffs
 6   by the Trustee and to the extent that such information is in the Trustee’s
 7   possession or control.
 8
           74.    Within 21 calendar days of receipt of a written request from any
 9
     Plaintiff, the Trustee must provide any available documents or information that
10
     are the subject of the request.
11

12                                              VIII
13                                          Notices
14   It is FURTHER ORDERED that:
15         75.    Unless otherwise directed in writing by the Bureau, the Trustee must
16   provide all submissions, requests, communications, or other documents relating to
17   this Order in writing, with the subject line, “CFPB, et al., v. CAC, et al., Case No.
18   8:19-cv-01998-MWF-KS” by email to Enforcement_Compliance@cfpb.gov. The
19   Trustee may send an additional copy by overnight courier or first-class mail to the
20   below address:
21                Assistant Director for Enforcement
22                Bureau of Consumer Financial Protection
23                ATTENTION: Office of Enforcement
24                1700 G Street, N.W.
25                Washington D.C. 20552
26
                                         21
27                        STIPULATED FINAL JUDGMENT AND ORDER

28
 1         76.    Unless otherwise directed by a representative of the State of
 2   Minnesota in writing, all submissions to the State of Minnesota pursuant to this
 3   Order must be sent by email to evan.romanoff@ag.state.mn.us. The Trustee may
 4   send an additional copy by overnight courier or first-class mail to the below
 5   address:
 6         Evan Romanoff, Assistant Attorney General
 7         Office of the Minnesota Attorney General
 8         445 Minnesota Street, Suite 1200
 9         St. Paul, Minnesota 55101
10         77.    Unless otherwise directed by a representative of the State of North
11   Carolina in writing, all submissions to the State of North Carolina pursuant to this
12   Order must be sent by email to lweaver@ncdoj.gov. The Trustee may also send an
13   additional copy by overnight courier or first-class mail to the below address:
14         M. Lynne Weaver, Special Deputy Attorney General
15         North Carolina Department of Justice
16         114 W. Edenton Street
17         Raleigh, North Carolina 27603
18         78.    Unless otherwise directed by the State of California in writing, all
19   submissions to the State of California pursuant to this Order must be sent by email
20   to christina.tusan@lacity.org. The Trustee may also send an additional copy by
21   overnight courier or first-class mail to the below address:
22         Christina Tusan
23         Supervising Deputy City Attorney
24         Los Angeles City Attorney’s Office
25         200 N. Main Street, 5th Floor
26
                                        22
27                       STIPULATED FINAL JUDGMENT AND ORDER

28
 1         Los Angeles, CA 90012
 2                                              IX
 3                               Retention of Jurisdiction
 4   It is FURTHER ORDERED that:
 5         79.   The Court will retain jurisdiction of this matter for the purpose of
 6   enforcing this Order.
 7

 8   It is SO ORDERED, this 14th day of July, 2021.
 9

10

11                                         MICHAEL W. FITZGERALD
12                                         United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                        23
27                       STIPULATED FINAL JUDGMENT AND ORDER

28
